Citation Nr: 1601993	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-12 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel







INTRODUCTION

The Veteran was a member of the Army National Guard.  He had active duty for training (ACDUTRA) from June 1972 to October 1972, and served on active duty from July 1973 to March 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the New Orleans Regional Office (RO) denied service connection for depression.  In January 2010, the Veteran filed a notice of disagreement.

In September 2010, the Veteran opened a new claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  In March 2011, the RO denied service connection for PTSD.  In February 2012, the Veteran filed a notice of disagreement.

In March 2013, the Veteran testified before a Decision Review Officer (DRO), and a copy of that transcript is of record.

In April 2013, a statement of the case was issued denying service connection for acquired psychiatric disorder (to include depression and posttraumatic stess disorder).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.

The Board notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, and the evidence that shows that in addition to depression and PTSD, the Veteran had also been diagnosed with anxiety, mood disorder, and bipolar disorder, the Board has recharacterized the issue on appeal, as reflected on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The Veteran contends that he has an acquired psychiatric disorder that began, or was aggravated, in service.  Specifically, during a March 2013 DRO hearing, the Veteran reported that when he was in basic training he became nervous and depressed because the drill sergeant treated him like a "dumb dog" and would confiscate the Veteran's depression and anxiety medications.  

At the outset the Board notes that private medical records from 1971 indicate that the Veteran was diagnosed with "explosive personality."  See 38 C.F.R. § 3.303(b) (2015).

Additionally, the Veteran had ACDUTRA from June 1972 to October 1972.  For periods of ACDUTRA, the presumption of soundness does not apply to a claimant who had only ACDUTRA and who is not otherwise a Veteran.  Paulson v. Brown, 7 Vet. App. 466, 471 (1995).

The Board notes that the Veteran did not receive a medical examination prior to his active duty service from July 1973 to March 1975.  The statute provides that the presumption of soundness applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition attaches only where there has been an induction examination in which the later-complained-of disability was not detected (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))). In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe, 7 Vet. App. 238.

Based on the above, the Board will proceed to consider the claim on a theory of direct service connection.

Finally, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The Board acknowledges that the Veteran's service treatment records are absent of any diagnosis of a psychiatric disorder.  However, as the Veteran has been diagnosed with acquired psychiatric disorders and has reported that his depression and other symptoms began during military service, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his acquired psychiatric disorder, including but not limited to depression, PTSD, mood disorder, anxiety, and bipolar disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent VA or private treatment records.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should request that the Veteran submit VA Form 21-4142s for Dr. Blackburn, Summerville Medical Center, Abrom Kaplan Memorial Hospital, and Central Louisiana State Hospital at Pineville.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Jennings CBOC, and the Lafayette CBOC from 2013 to present.

3. Complete the proper development for any inpatient clinical/hospitalization records pertaining to the Veteran's report of hospitalization due to cutting his wrists during service, and including but not limited to Gorgas Hospital.
4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should diagnose all acquired psychiatric disorders.  If there are any diagnoses different than those of record, including but not limited to, PTSD as asserted by the Veteran, depression as diagnosed in the January 2009 medical opinion, mood disorder as diagnosed in the February 2011 medical opinion, anxiety as diagnosed in the July 1993 medical opinion, and bipolar disorder as diagnosed in the February 2009 medical opinion, the examiner should attempt to reconcile these diagnoses.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed psychiatric disorder is related to his military service.

In so opining, the examiner should discuss the Veteran's lay assertions that he was abused by the Drill Sergeant while ACDUTRA, and found military service generally stressful. 




A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

5. After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

